Citation Nr: 1113674	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression with psychotic features. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from September 1959 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was afforded a Videoconference Board hearing in May 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  

This matter was last before the Board in July 2010 at which time it was remanded for further development.

The Board notes that the Veteran has filed a claim for what has generally been characterized as for service connection of PTSD.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses and assessment of major depression with psychotic features, the Board has re-characterized the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 remand the Board directed that the Veteran be afforded a VA examination to address the etiology of his claimed psychiatric disorder and to attempt corroboration of his claimed MST.  Such an examination was obtained in August 2010.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

The Board notes that the examiner refused to comment on whether the Veteran's claimed MST actually occurred, stating that "it [did] not appear appropriate for [her] to ask specific questions to attempt to verify details of his story, assess for contradictions, etc."  However, the examiner did note that a review of the service treatment records did not show any mention of the MST, any documented distress or a drop in psychological functioning during the Veteran's service.  

In this regard, while the Board is sympathetic to the VA examiner's reluctance to offer an opinion on the likelihood that the claimed in-service assault occurred, the Board notes that 38 C.F.R. § 3.304(f)(3) provides that VA may attempt to obtain such an opinion, and to rely on that opinion in rendering its decision.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, while the Board is sympathetic to the examiner's concerns, and understands why a health care professional might be reluctant to offer such an opinion, the Board nevertheless feels that such information would be very helpful in deciding the claim.  Accordingly, the Board finds that this case must be remanded for another VA examination.

Furthermore, the first documentation contained within the claims file of the Veteran having sought mental health treatment appears in a Bonham VA Medical Center (VAMC) treatment record dated in June 2004.  He presented at this time with complaints of depression and anxiety and reported a history of military sexual trauma (MST).  An initial DSM-IV diagnosis of depression, recurrent, moderate with psychosis was assessed and the Veteran screened negative for PTSD.  See June 16, 2004, mental health assessment from Bonham VAMC. 

The mental health assessment also notes that the Veteran" was affected by the trauma of his legal prob[lems] 10 years ago and losses at that time."  It also notes that the Veteran had multiple physical problems that had threatened his sense of his own mortality and that the combination of dealing with incapacitation, pain and the impending possibility of death were threatening to him.  With respect to past psychiatric history it was noted that 5 years prior that the Veteran "came in for the same thing" and that he was put on medication for "hearing voices and dreaming."  It was documented that around this time he had "suit from people that thought they were misappropriating funds" and that he had then "lost his mother and father."  See June 16, 2004, mental health assessment from Bonham VAMC. 

A review of the record discloses records from the Dallas VAMC dated in 1999, but none from the Bonham VAMC dated in this period.  The June 2004 mental health assessment documents that the Veteran had presented to the Bonham VAMC sometime around 1999, but no such records appear to have been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records.  38 C.F.R. § 3.159(c) (2010).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any mental health records from the Bonham VAMC dated from roughly 1999.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for another VA examination with a new examiner to determine the likelihood that the Veteran's claimed personal assault actually took place, and if so, whether his PTSD or major depression with psychotic features is the result of that stressor.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed, to include service treatment and personnel records.  The examiner should be asked to provide a specific opinion as to the likelihood that the alleged stressor actually occurred, and if so, whether it is as least as likely as not that his PTSD or any other psychiatric disorder found to be present to include major depression with psychotic features is related to such stressor.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the claimed assault took place, and whether it is at least as likely as not that the Veteran's PTSD or any other psychiatric disorder, to include major depression with psychotic features, is related to the incident or otherwise related to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

3.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


